    Case 5:20-cv-03245-SAC Document 7 Filed 10/08/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ERIC LEE BELL,

                               Petitioner,

           v.                                          CASE NO. 20-3245-SAC

STATE OF KANSAS,


                               Respondent.


                             ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The Court has conducted an initial screening of the petition,

as required by Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts. Rule 4 directs the courts to

promptly examine a petition for habeas corpus relief and, “[i]f … it

plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the

petitioner.” Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. § foll.
§ 2254.

     Petitioner challenges his convictions in Case No. 17 CR 2934 and

Case No. 16 CR 3172. In conducting its initial review, and after

consulting on-line records maintained by the state courts, the Court

finds   that    petitioner   did   not   pursue   a   direct   appeal   or   any

post-conviction challenge following his conviction in the two cases

he identifies.
                                   Analysis
     Case 5:20-cv-03245-SAC Document 7 Filed 10/08/20 Page 2 of 4




      “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In

other words, the state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to

a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526

U.S. 838, 842 (1999). See Woodford v. Ngo, 548 U.S. 81, 92 (2006);

Rose v. Lundy, 455 U.S. 509, 518-19 (1982).

      “[I]n a federal system, the States should have the first

opportunity to address and correct alleged violations of [a] state

prisoner's federal rights.” Coleman v. Thompson, 501 U.S. 722, 731

(1991); see Bland v. Sirmons, 459 F.3d 999, 1011 (10th Cir. 1999) (“A

state prisoner generally must exhaust available state-court remedies

before a federal court can consider a habeas corpus petition.”); see

also 28 U.S.C. § 2254(b)(1)(A). Because it does not appear the

petitioner pursued an appeal or any post-conviction relief, his claims

are unexhausted.

      Where, as here, a federal court determines that a petitioner has

failed to exhaust his claims, the court may either deny the claims

on the merits, see 28 U.S.C. § 2254(b)(2), or dismiss the unexhausted

claims without prejudice to allow the applicant to return to state

court to exhaust the claims, see Bland v. Sirmons, 459 F.3d 999, 1012

(10th Cir. 2006). However, when a petitioner’s claims would be subject

to   dismissal   in   the   state   courts,   the   claims   are    subject   to

anticipatory procedural bar. See Frost v. Pryor, 749 F.3d 1212, 1231

(10th Cir. 2014) (“Anticipatory procedural bar occurs when the federal
      Case 5:20-cv-03245-SAC Document 7 Filed 10/08/20 Page 3 of 4




courts apply procedural bar to an unexhausted claim that would be

procedurally barred under state law if the petitioner returned to

state court to exhaust it.” (internal quotation marks omitted)).

       When a federal court applies an anticipatory procedural bar to

a habeas applicant's claims, the claims are “considered exhausted and

procedurally defaulted for purposes of federal habeas relief.” Thomas

v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000) (emphases added); see

also Woodford v. Ngo, 548 U.S. 81, 92-93 (2006) (“In habeas,

state-court remedies are described as having been ‘exhausted’ when

they are no longer available, regardless of the reason for their

unavailability.”); Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991)

(noting that “there is a procedural default for purposes of federal

habeas review” if “the petitioner failed to exhaust state remedies

and the court to which the petitioner would be required to present

his claims in order to meet the exhaustion requirement would now find

the claims procedurally barred”).

       Under Kansas law, petitioner had 14 days from the entry of

judgment in his criminal cases to file a notice of appeal. State v.

Maberry, 465 P.3d 191, 197 (Kan. Ct. App. 2020)(“Under the current

statute, a criminal defendant has 14 days from the entry of judgment

to file a notice of appeal. K.S.A. 2019 Supp. 22-3608(c).”). Likewise,

a Kansas prisoner ordinarily may seek post-conviction relief under

K.S.A. 60-1507 within one year of the end of appellate jurisdiction

from his direct appeal.1


1   In relevant part, K.S.A. 60-1507 provides:
    Case 5:20-cv-03245-SAC Document 7 Filed 10/08/20 Page 4 of 4




     Because it does not appear the petitioner filed an appeal or

sought post-conviction relief, and because it appears those remedies

would now be procedurally barred, the Court will direct petitioner

to show cause why this matter should not be dismissed.


     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including October 29, 2020, to show cause why this matter should

not be dismissed due to his failure to exhaust his claims for relief.

The failure to file a timely response may result in the dismissal of

this matter without additional notice.

     IT IS SO ORDERED.

     DATED:   This 8th day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg




(f) Time limitations. (1) Any action under this section must be brought
within one year of:
(A) The final order of the last appellate court in this state to
exercise jurisdiction on a direct appeal or the termination of such
appellate jurisdiction; or
(B) the denial of a petition for writ of certiorari to the United States
supreme court or issuance of such court's final order following
granting such petition.
(2) The time limitation herein may be extended by the court only to
prevent a manifest injustice.

Kan. Stat. Ann. 60-1507.
